745 N.W.2d 775 (2008)
Richard M. GOODMAN and Goodman, Lister & Peters, P.C., Plaintiffs-Appellants,
v.
Marjorie J. DAHRINGER, as Personal Representative of the Estate of Douglas Koster, Defendant-Appellee.
Docket No. 134696. COA No. 273680.
Supreme Court of Michigan.
March 21, 2008.
On order of the Court, the application for leave to appeal the July 27, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals to provide an explanation, to be filed with the Clerk of this Court within 42 days of the date of this order, of why it has jurisdiction *776 over this case, given its procedural history.
We retain jurisdiction.